It is an honour for me to
congratulate you, Mr. President, on your election to your
high office.
As the United Nations approaches its fiftieth
anniversary, its global agenda is more comprehensive than
ever before. Norway welcomes this. We need and
support an even stronger United Nations role in the
peaceful settlement of disputes; preventive diplomacy and
peace-keeping; the advocacy of human rights, including
women’s rights; and humanitarian aid, sustainable
development and environmental protection. We wish to
see this forty-ninth session of the General Assembly make
tangible contributions towards improving the
Organization’s performance in all these important areas.
As we assemble this year, we can look back on
concrete results in several areas following years of strong
United Nations involvement. In particular, it is with deep
satisfaction that we now welcome the newly elected
Government of South Africa to this year’s session of the
General Assembly. This is a historic moment, both for
South Africa and for the United Nations. I would like to
take this opportunity to pay tribute to the South African
people. They have put a painful past behind them and
have charted a new course.
Without the strong support of the United Nations,
the democratization process in South Africa would
undoubtedly have been slower. Norway’s political and
economic support for the democratic forces dates back to
the 1960s and 1970s. We will continue to support the
South African people by working with the democratically
elected Government. A democratic, prosperous South
Africa will have a positive impact on the whole African
continent. Common security and cooperation can now
replace front lines and confrontation. We hope that South
Africa will be in a position to contribute substantially to
conflict-resolution and peace-keeping.
16


The historic developments in South Africa have been
paralleled in the peace process in the Middle East. Two
weeks ago we observed the anniversary of the signing by
Israel and the Palestine Liberation Organization (PLO) of
the Declaration of Principles, following talks in Oslo.
During the past year the peace process has been further
consolidated. It was a source of great satisfaction to us
that, one year to the day after the signing, and once again
in Oslo, the parties were able to iron out certain differences
which had been obstructing the peace process. I would like
to compliment both Israel and the PLO on their
determination to follow through on the commitments they
have made.
However, the commitment of the parties alone is not
enough. The international community must shoulder its
responsibilities, and I appeal urgently to Member States for
contributions, especially to meet the short-term needs of the
Palestinian Authority. In our capacity as Chair of the Ad
Hoc Liaison Committee, we shall continue to work both
with donor countries and with the parties themselves to
ensure that the peace dividend benefits Palestinians in their
daily lives.
In our view, the United Nations should take on new
responsibilities with respect to channelling economic
assistance to the Palestinians, especially to the Palestinian
police force. The General Assembly must also address the
new relationship that has developed between Israel and the
Palestinians. Our deliberations and decisions on Middle
East matters must reflect the new reality created by the
parties themselves.
In Guatemala the peace process has now reached a
turning point. The very active and constructive role played
by the United Nations has led to significant advances at the
negotiating table this year. Norway, as a member of the
Group of Friends, would like to commend the Government
of Guatemala, the URNG and the Guatemalan people on
the important agreements signed in Puebla and in Oslo.
We now urge the parties to keep up the momentum of the
negotiating process. Norway will contribute to the human
rights verification Mission to Guatemala. It is our hope
that this Mission will encourage the parties to resume the
peace negotiations without further delay.
In the former Yugoslavia the tragedy continues. Yet
another chapter in the endless human suffering caused by
the war is unfolding. Thousands of Muslims are being
forced to leave their homes in Serb-held territory in
north-eastern Bosnia, adding to the countless numbers from
all groups that have been displaced during this conflict.
Reports tell us of detention, rape and plunder. We appeal
to the parties to the conflict to stop this senseless
brutality, and we welcome last week’s Security Council
resolution which strongly condemns this practice. While
we continue to press for a political settlement, we must
keep up the humanitarian relief efforts for the victims of
this meaningless conflict.
A lasting peace in Bosnia and Herzegovina can be
achieved only by political means, not by military force.
The Contact Group’s proposal has our full support,and the
Bosnian Serbs must be persuaded to accept this package
deal. The decision made by the authorities of the Federal
Republic of Yugoslavia (Serbia and Montenegro) to sever
all political and economic ties with the Bosnian Serbs is
a step in the right direction. We welcome the initiative
taken by the co-chairmen, Lord Owen and Thorvald
Stoltenberg, to deploy an international mission on the
border between the Federal Republic of Yugoslavia
(Serbia and Montenegro) and the Republic of Bosnia and
Herzegovina. Norway has already contributed personnel
and is also involved in the logistics of this operation.
Security Council resolution 943 (1994) of 23 September
1994 on sanctions demonstrates, therefore, the resolve of
the international community to press for a political
settlement.
As we press for negotiated solutions both in Bosnia
and Herzegovina and in Croatia, it is also incumbent on
the outside world to do nothing that can prolong the
conflict or cause it to escalate. The flow of arms into the
former Yugoslavia must be halted. The arms embargo
must not be lifted now, for this could have unforeseeable
consequences and would certainly endanger the
UNPROFOR troops and jeopardize humanitarian relief
efforts.
Peace-keeping activities constitute the most
important tool at the disposal of the United Nations for
resolving conflicts and promoting peace. Norway
advocates strengthening such functions. As Member
States, we must be willing to enable the United Nations
to do in the field what we profess to support in the
conference rooms. Nearly 1 per cent of the entire
Norwegian population has participated in peace-keeping
operations.
It is important that the Organization’s capability of
conducting peace-keeping operations be continuously
enhanced. At last year’s session of the General
Assembly, the Nordic countries presented an initiative to
strengthen United Nations command and control
17


capabilities in peace-keeping operations. I feel encouraged
by the progress made on various related issues during the
last 12 months. However, there is room for further
improvement. These matters should be treated with some
urgency.
Proper communication between the Security Council
and the troop-contributing countries is particularly
important. While we acknowledge the improvements
already made in this respect, we still feel that further
progress is needed. I propose that regular consultations and
information-sharing be instituted between members of the
Security Council, the troop-contributing countries and the
Secretariat of the United Nations.
A new role for regional organizations in conflict
resolution and securing peace is emerging, not only in
Europe but also in other parts of the world. In Europe the
European Union is playing an increasingly important role
as it develops its political and economic contacts in an
all-European context. Nothing could be more worthwhile
than transforming Europe, the cradle of two world wars,
into a continent with a solid framework of political,
economic, social and cultural cooperation across the old
divides. Hence, the European Union is shaping the future
of Europe in a significant manner - and is indeed also
making important contributions in a global perspective.
These are two major reasons why Norway is seeking
membership in the European Union.
Regional organizations should take on more
responsibility for peace-keeping in the future. Nevertheless,
we must not confuse the growing need for regional action
with the fundamental role of the Security Council as the
main guardian of international peace and security.
Nowhere have peace and security been more
systematically set aside during the last year than in Africa.
The genocide we have witnessed in Rwanda has shocked
the entire world, and has brutally reminded us of the
horrifying behaviour such conflicts may generate. We are
deeply committed to the principle that those charged with
crimes against humanity must be brought to trial.
More than ever, Africa needs our support to overcome
the prevailing crises. I welcome the increasingly important
role played by the Organization of African Unity. Norway
stands ready to support regional processes to encourage
closer cooperation among African nations with a view to
accelerating economic growth and democratization.
Social and economic problems are closely linked to
conflict and unrest. A global perspective is needed if
solutions are to be found and progress made. No other
organization has the potential of the United Nations to
provide such a perspective. Development-related
economic and social issues must remain high on the
United Nations agenda. I therefore welcome the
Secretary-General’s preliminary report on an Agenda for
Development. The five dimensions of development
singled out in the report provide a useful framework for
thought as well as action. Peace, economic growth, the
environment, justice and democracy are indeed the key
parameters in our common drive towards a better world
for all.
We are now looking forward to the Secretary-
General’s supplementary report, which we hope will
initiate a debate on the appropriate role of the United
Nations in global efforts for development, based on the
comparative advantages of the Organization.
The International Conference on Population and
Development in Cairo will be looked upon as a turning
point in the history of population policy as it relates to
social development and women’s rights. The conclusions
will have a wide-ranging impact on democracy-building,
educational policies, health-care programmes and the
status of women. Both that Conference and next year’s
World Summit for Social Development and the Fourth
World Conference on the Status of Women represent
milestones in the effort to renew our commitment to
fulfilling basic human needs.
At the United Nations Conference on Environment
and Development in 1992, we pledged to commit
ourselves to fulfilling the challenges of Agenda 21.
These include strengthening efforts to change present
unsustainable patterns of consumption and production,
particularly in the industrialized world. I should like to
emphasize the importance of this issue. Norway will
continue to promote the efforts of the Commission on
Sustainable Development in this respect.
Over the years, the United Nations has taken on an
increasingly important role in the field of human rights.
For us, this remains a high-priority issue. The close link
between democracy, human rights and development has
been brought home to us once again by the tragedy of
Haiti. Norway fully supports Security Council resolution
940 (1994) and will contribute to restoring democracy and
human rights in the troubled country of Haiti.
18


The establishment of the post of High Commissioner
for Human Rights was warmly welcomed by the Norwegian
Government. All countries must now cooperate fully with
the new High Commissioner. Regrettably, the past year has
once again seen unacceptable violations of human rights in
many countries, resulting in untold human suffering. We
urge all States to ensure that minimum standards for the
protection of basic human rights are observed at all times,
even during internal conflicts and disturbances.
Freedom of expression is a fundamental human right.
My Government remains deeply concerned by the continued
threat voiced against Salman Rushdie and all those
associated with his works. We repeat our call to the
Iranian authorities to remove this extra-territorial and
intolerable threat.
For years disarmament and arms control have been
central to our deliberations. Today we are facing new
challenges in this field. The need for a comprehensive ban
on all nuclear testing is indeed a top priority issue. We
expect all nuclear Powers to refrain from testing during the
ongoing negotiations. Substantial results should be
achieved before the 1995 Non-Proliferation Treaty
Conference. This would facilitate the indefinite and
unconditional extension of the Treaty, which is another item
of the utmost importance on our arms control agenda.
The increased risk of proliferation of weapons of mass
destruction, of nuclear and chemical material, associated
technology and means of delivery is a major security
challenge that we must take steps to eliminate. The recent
attempts to conduct an illegal trade in nuclear material are
alarming and demand immediate action.
Increasingly, our security is threatened by the
enormous deposits of nuclear waste on land and at sea. We
must do everything within our power to counter this risk.
The Nordic countries and Russia are planning an
international conference on nuclear waste management, in
cooperation with the International Atomic Energy Agency
(IAEA). In order to deal with these problems, substantial
financial and technological resources will be required. To
this end, Norway has proposed the establishment of an
international action plan for nuclear waste management,
matched by an international fund similar to the nuclear
safety account in the European Bank for Reconstruction and
Development. We call upon the international community
to mobilize the resources necessary to deal effectively with
these problems.
Before concluding, I would like to draw attention to
a matter of great concern to Norway: the necessity to
ensure a rational, responsible exploitation of marine
resources. This should indeed be a matter of importance
to all countries, whether they are coastal States or
landlocked. Norway is deeply concerned by the
increasing problem of excessive exploitation of straddling
and highly migratory fish stocks through unregulated
fishing on the high seas. The effectiveness of
conservation measures is thus being eroded, and the
recovery of stocks is being halted or even reversed by
States claiming free access to such stocks. The situation
calls for urgent and effective legally-binding measures to
counter the threat to important fish stocks and the coastal
communities directly dependent on them. Therefore, the
outcome of the United Nations Conference on Straddling
Fish Stocks and Highly Migratory Fish Stocks will be
crucial in this respect. All of us, coastal and fishing
States alike, share the responsibility for ensuring that the
Conference succeeds in establishing a solid foundation for
the long-term conservation and sustainable use of these
fish stocks.
In closing, I would like to emphasize the
fundamental importance of a sound financial basis for the
United Nations to perform its work. It is incumbent on
all of us to do what we can in this respect. As we
approach next year’s anniversary, we owe it to the
founders to ensure that the Organization they created -
our most important custodian of international peace and
global security - is in the possession of the necessary
means to discharge all its obligations.
